              Case 3:18-cv-01418-DRD Document 16 Filed 03/26/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

  COMMONWEALTH ANNUITY AND LIFE                            )
  INSURANCE COMPANY,                                       )
                                                           )
             Plaintiff,                                    )
                                                           )
  v.
                                                           )    CIVIL ACTION NO. 18-CV-01418
  THE ESTATE OF EFRAÍN JIMÉNEZ-                            )
  AYALA, YARITZA JIMÉNEZ-SANTIAGO,                         )
  WILLIAM JIMÉNEZ-SANTIAGO,                                )
  MÁXIMA BRUNO DIFFO, and RENÉ                             )
  APONTE-CARATINI,                                         )
                                                           )
             Defendants.                                   )

MOTION FOR ENTRY OF ORDER TO DISCHARGE INTERPLEADING PLAINTIFF

TO THE HONORABLE COURT:

         COMES NOW plaintiff in Interpleader, Commonwealth Annuity and Life Insurance

Company (“Commonwealth” or “Plaintiff”), by and through its undersigned legal counsel, and

respectfully requests as follows:

         1.        Commonwealth     filed   its   Motion       to   Discharge   Interpleading   Plaintiff

Commonwealth Annuity and Life Insurance Company from Further Prosecution in this Case on

February 4, 2019 (the “Motion for Discharge”). See, Docket No. 15.

         2.        The Motion for Discharge was properly notified upon parties-in-interest, and no

objections or oppositions have been filed to the Motion for Discharge to date.

         3.        Given that the response deadline to the Motion for Discharge has already passed

without any objection having been filed, after having been afforded proper notice to parties thereto,

Commonwealth thus respectfully requests that the Motion for Discharge be granted and that

Commonwealth be discharged and dismissed from further prosecution in this case; that it be

released from any liability to Defendants, their heirs, assigns, and beneficiaries; and that each of


04794284.1
             Case 3:18-cv-01418-DRD Document 16 Filed 03/26/19 Page 2 of 3



the Defendants, their heirs, assigns, beneficiaries, and attorneys be permanently restrained or

enjoined from instituting or prosecuting any action or proceeding against Commonwealth for the

benefits and the proceeds of the Policy, or from seeking a determination as to the person(s) lawfully

entitled to the proceeds thereof other than among themselves in the above-styled case.

         WHEREFORE, Commonwealth respectfully prays this Court to grant the Motion to

Discharge Interpleading Plaintiff Commonwealth Annuity and Life Insurance Company from

Further Prosecution in this Case (Docket No. 15) and enter judgment as follows:

              a) That Commonwealth be released and discharged from any and all liability to

                 Defendants, their heirs, assigns, and beneficiaries thereof;

              b) That each of the Defendants herein, their heirs, assigns, beneficiaries, and attorneys

                 be permanently restrained or enjoined from instituting or prosecuting any action or

                 proceeding against Commonwealth for the benefits and the proceeds of the Policy

                 issued on the life of the Decedent, or from seeking a determination as to the

                 person(s) lawfully entitled to the proceeds thereof other than among themselves in

                 the above-styled case; and

         RESPECTFULLY SUBMITTED.
         In San Juan, Puerto Rico, this 26th day of March, 2019.
                                         MCCONNELL VALDÉS LLC
                                         Attorneys for Commonwealth Annuity and
                                         Life Insurance Company
                                         PO Box 364225
                                         San Juan, Puerto Rico 00936-4225
                                         Telephone: 787-250-2631/5619
                                         Facsimile: 787-759-9225

                                         By: s/Roberto C. Quinones-Rivera
                                         Roberto C. Quinones-Rivera
                                         USDC No. 211512
                                         Email: rcq@mcvpr.com


04794284.1                                           2
             Case 3:18-cv-01418-DRD Document 16 Filed 03/26/19 Page 3 of 3



                                    By: s/Nayuan Zouairabani
                                    Nayuan Zouairabani
                                    USDC No. 226411
                                    Email: nzt@mcvpr.com

                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing motion was served on this date by United
States First Class mail, postage prepaid, upon the following parties or their counsel:

Jorge Fernández-Reboredo, Esq.
Rivera & Fernández Law Offices
P.O. Box 360764
San Juan, P.R. 00936-0764
Attorney for Defendants Yaritza Jiménez-Santiago
 and the Estate of Efraín Jiménez-Ayala
René Aponte-Caratini                               René Aponte-Caratini
P.O. Box 41266                                     2 Taft Street, Apt. 9A
San Juan, PR 00940                                 San Juan, PR 00911
William Jiménez-Santiago                           William Jiménez-Santiago
Urbanización Cana, Street 25 # FF-25               Avenida De Diego #103 Apt. 1610
Bayamon, PR 00957                                  San Juan, PR 00911
Máxima Bruno Diffo                                 Máxima Bruno Diffo
Gallery Plaza                                      Urbanización Paseo del Prado
Avenida De Diego #103                              Campina Street #87
San Juan, PR 00911                                 Carolina, PR 00987

                                    By: s/Nayuan Zouairabani
                                    Nayuan Zouairabani




04794284.1                                    3
